755 N.W.2d 186 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Lafayette GARTH, Defendant-Appellant.
Docket No. 136187. COA No. 276597.
Supreme Court of Michigan.
September 10, 2008.
On order of the Court, the application for leave to appeal the February 14, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
MARILYN J. KELLY, J., would remand this case for a hearing pursuant to People v. Ginther, 390 Mich. 436, 212 N.W.2d 922 (1973).